Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffman et al (USP 7,320,149). Huffman et al discloses a mobile cleaning robot 10 comprising a drive system 30 operable to move the mobile cleaning robot 10 along a surface, an integral vacuum system 56 configured to vacuum the surface, an integral mop system 40 configured to mop the surface, the mop system comprising a cleaning pad holder 76 connected to an external surface of the mobile cleaning robot 10, configured to hold a cleaning pad 42 in contact with the surface at a location that is outboard from the external surface, the cleaning pad holder 76 is removably mounted to the mobile cleaning robot 10, wherein the cleaning pad holder 76 is selective positionable in position in which the cleaning pad is held out of contact with the surface by the cleaning pad holder 76, a deployed position in which the cleaning pad 42 is held in contact with the surface by the cleaning pad holder 76, wherein the cleaning pad holder includes a hinge 74 configured to enable an operator to pivot the cleaning pad 42 into the stored position or retract position (note Fig. 1-4 and 7-8, col. 3, line 52 to col. 4, line 4, col. 4, lines 33-55, col. 5, lines 21-49, col. 6, line 65 to col. 7, line 38).
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723